 



Exhibit 10.1
ASSURANT, INC.
AMENDED AND RESTATED DIRECTORS COMPENSATION PLAN
ARTICLE 1
PURPOSE
     1.1     PURPOSE. The purpose of the Assurant, Inc. Amended and Restated
Directors Compensation Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of Assurant, Inc. or any of
its subsidiaries or affiliates for service as members of the Board by providing
them with competitive compensation and an ownership interest in the Common Stock
of the Company. The Company intends that the Plan will benefit the Company and
its stockholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Common Stock and will
closely associate the interests of Non-Employee Directors with that of the
Company’s stockholders.
     1.2     ELIGIBILITY. All active Non-Employee Directors shall automatically
be participants in the Plan.
ARTICLE 2
DEFINITIONS
     2.1     DEFINITIONS. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:
     (a)     “Base Annual Retainer” means the annual cash retainer (excluding
meeting fees and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.1 hereof for service as a director of the Company (i.e.,
excluding any Supplemental Annual Retainer), as such amount may be changed from
time to time.
     (b)     “Board” means the Board of Directors of the Company.
     (c)     “Company” means Assurant, Inc., a Delaware corporation.
     (d)     “Common Stock” means the common stock, par value $0.01 per share,
of the Company.
     (e)     “Disability” means any illness or other physical or mental
condition of a Non-Employee Director that renders him or her incapable of
performing as a director of the Company, or any medically determinable illness
or other physical or mental condition resulting from a bodily injury, disease or
mental disorder which, in the judgment of the Board, is permanent and continuous
in nature. The Board may require such medical or other evidence as it deems
necessary to judge the nature and permanency of a Non-Employee Director’s
condition.
     (f)     “Effective Date” has the meaning set forth in Section 8.6 of the
Plan.

 



--------------------------------------------------------------------------------



 



     (g)     “Fair Market Value,” on any date, means (i) if the Common Stock is
listed on a securities exchange or is traded over the Nasdaq National Market,
the closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Common Stock is not listed on a securities exchange or
traded over the Nasdaq National Market, the mean between the bid and offered
prices as quoted by Nasdaq for such immediately preceding trading date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Board determines in good faith to be reasonable.
     (h)     “Non-Employee Director” means a director of the Company who is not
an employee of the Company or Fortis Insurance N.V (“Fortis”), or any of its
respective subsidiaries or affiliates, and who is not a director of the Company
designated by Fortis pursuant to the Shareholders’ Agreement between the Company
and Fortis.
     (i)     “Plan” means the Assurant, Inc. Directors Compensation Plan, as
amended from time to time.
     (j)     “Plan Year(s)” means the approximate twelve-month periods between
annual meetings of the stockholders of the Company, which, for purposes of the
Plan, are the periods for which annual retainers are earned.
     (k)     “Stock Appreciation Rights” or “SARs” has the meaning set forth in
Section 6.2 of the Plan.
     (l)     “Stock Grant Date” has the meaning set forth in Section 6.1(c) of
the Plan.
     (m)     “Supplemental Annual Retainer” means the annual retainer (excluding
meeting fees and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.2 hereof for service as a member or chair of a committee
of the Board, as such amount may be changed from time to time.
ARTICLE 3
ADMINISTRATION
     3.1     ADMINISTRATION. The Plan shall be administered by the Board.
Subject to the provisions of the Plan, the Board shall be authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The Board’s interpretation of the
Plan, and all actions taken and determinations made by the Board pursuant to the
powers vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its stockholders and persons granted awards
under the Plan. The Board may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Board.

-2-



--------------------------------------------------------------------------------



 



     3.2     RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan.
     3.3     INDEMNIFICATION. Each person who is or has been a member of the
Board or who otherwise participates in the administration or operation of the
Plan shall be indemnified by the Company against, and held harmless from, any
loss, cost, liability or expense that may be imposed upon or incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
in which such person may be involved by reason of any action taken or failure to
act under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification.
ARTICLE 4
SHARES
     4.1     SHARES SUBJECT TO THE PLAN. Subject to Section 6.2(c)(vi), the
shares of Common Stock that may be issued pursuant to the Plan shall not exceed
in the aggregate 500,000. Such shares may be authorized and unissued shares or
treasury shares.
ARTICLE 5
CASH COMPENSATION
     5.1     BASE ANNUAL RETAINER. Each Non-Employee Director shall be paid a
Base Annual Retainer for service as a director during each Plan Year, payable
quarterly beginning on the first day of the Plan Year, or the Effective Date in
the case of the Plan Year ending on the 2005 annual meeting of stockholders. The
amount of the Base Annual Retainer shall be established from time to time by the
Board. Until changed by the Board, the Base Annual Retainer shall be $40,000 for
a full Plan Year. Each person who first becomes a Non-Employee Director on a
date other than an annual meeting date shall be paid a pro-rata retainer equal
to the Base Annual Retainer for such Plan Year, multiplied by a fraction, the
numerator of which is the number of full months before the next regularly
scheduled annual meeting of the Company’s stockholders, and the denominator of
which is 12. Payment of such prorated Base Annual Retainer shall begin on the
date that the person first becomes a Non-Employee Director.
     5.2     SUPPLEMENTAL ANNUAL RETAINER. Certain Non-Employee Directors shall
be paid a Supplemental Annual Retainer for service as Chairman of the Board or
as a member or chair of a committee of the Board during a Plan Year, payable
quarterly at the same times as installments of the Base Annual Retainer are
paid. The amount of the Supplemental Annual Retainer shall be established from
time to time by the Board. Until changed by the Board, the Supplemental Annual
Retainer for a full Plan Year shall be as follows:

-3-



--------------------------------------------------------------------------------



 



                      Chair     Non-Chair Member  
Chairman of the Board
  $ 7,500       n/a  
Audit Committee
  $ 25,000     $ 10,000  
Compensation Committee
  $ 7,500     $ 3,750  
Governance/ Nominating Committee
  $ 5,000     $ 2,500  
Executive Committee
  $ 0     $ 0  
Any additional committee formed in the future
  $ 5,000     $ 2,500  

A pro-rata Supplemental Annual Retainer will be paid to any Non-Employee
Director who becomes chairman or joins a committee of the Board on a date other
than the beginning of a Plan Year, based on the number of full months between
the date such Non-Employee Director became chairman or joined such committee and
the beginning of the next Plan Year.
     5.3     FEES. Each Non-Employee Director shall be paid a fee for each
meeting or conference call of the Board or committee thereof in which he or she
participates. The amount of the fees shall be established from time to time by
the Board. Until changed by the Board, the fee for attending a meeting of the
Board or any committee thereof shall be $2,000, and the fee for participating in
a conference call of the Board or any committee thereof shall be $500; provided
that no more than one fee will be payable for meetings or conference calls held
on a single day. For purposes of this provision, the Chairman of the Board or
chairman of the respective Board committee may authorize the full meeting fee to
be payable with respect to any extended conference call or any other special
off-site meeting required as part of a Non-Employee Director’s service on the
Board or any committee thereof.
     5.4     TRAVEL EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be
reimbursed for reasonable travel expenses (including spouse’s expenses to attend
events to which spouses are invited) in connection with attendance at meetings
of the Board and its committees, or other Company functions at which the Chief
Executive Officer requests the Non-Employee Director to participate. If the
travel expense is related to the reimbursement of commercial airfare, such
reimbursement will not exceed full-coach rates for domestic travel or
business-class rates for international travel. If the travel expense is related
to reimbursement of non-commercial air travel, such reimbursement shall not
exceed the rate for comparable travel by means of commercial airlines.
     5.5     FINANCIAL PLANNING. During each Plan Year, each Non-Employee
Director shall be entitled to receive, at the Company’s expense, financial
planning services having a value of up to $5,000 to be provided by a financial
advisor selected by the Company. Any such expenses in excess of $5,000 shall be
borne by the Non-Employee Director.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 6
EQUITY COMPENSATION
     6.1     STOCK GRANTS.
     (a)     Initial Stock Grant. Each Non-Employee Director shall receive, on
the later of the Effective Date of the Plan or the first date he or she becomes
a Non-Employee Director, an award of shares of Common Stock having an aggregate
Fair Market Value on the grant date equal to $60,000. Such shares shall be
subject to the transfer restrictions described below in Section 6.1(d). For
purposes of computing the number of shares subject to an Initial Stock Grant,
fractional shares shall be rounded up to the nearest whole share.
     (b)     Annual Stock Grants. On the day following the 2005 annual meeting
of the Company’s stockholders, and on the day following each subsequent annual
meeting of the Company’s stockholders, each Non-Employee Director in service on
that date (other than a director who first became a Non-Employee Director at the
stockholders meeting held on the previous day) will receive an award of shares
having a Fair Market Value on the date of grant equal to $60,000. Such shares
shall be subject to the transfer restrictions described below in Section 6.1(d).
In no event will a director receive both an initial award and an annual award of
shares for the same Plan Year. For purposes of computing the number of shares
subject to an Annual Stock Grant, fractional shares shall be rounded up to the
nearest whole share.
     (c)     Reduced Awards. Each day that shares are to be granted under the
Plan is referred to hereinafter as a “Stock Grant Date.” If on any Stock Grant
Date, shares of Common Stock are not available under the Plan to grant to
Non-Employee Directors the full amount of a grant contemplated by Section 6.1(a)
or (b), then each Non-Employee Director then entitled to an award of shares
shall receive a reduced grant of shares (a “Reduced Grant”) in an amount equal
to the number of shares of Common Stock then available under the Plan, divided
by the number of Non-Employee Directors entitled to an award of shares as of the
applicable Stock Grant Date. Fractional shares shall be ignored and not granted.
If a Reduced Grant has been made and, thereafter, during the term of the Plan,
additional shares of Common Stock become available for grant (e.g., by an
amendment to the Plan approved by the stockholders), then each person who was a
Non-Employee Director both on the Stock Grant Date on which the Reduced Grant
was made and on the date additional shares of Common Stock become available (a
“Continuing Non-Employee Director”) shall receive an additional grant of shares.
The number of newly available shares shall be divided equally among the shares
granted to the Continuing Non-Employee Directors up to the full number of shares
that were due to be granted. If more than one Reduced Grant has been made,
available shares shall be granted beginning with the earliest such Stock Grant
Date.
     (d)     Minimum Holding Period. A Non-Employee Director receiving shares of
Common Stock under Section 6.1(a) or (b) of the Plan shall not sell, transfer,
exchange, assign, pledge, hypothecate, or otherwise encumber such shares to or
in favor of any party other than the Company, or subject such shares to any
lien, obligation, or liability of the grantee to any other party other than the
Company, until the earlier of (i) the fifth anniversary of the date of grant, or
(ii) the Non-Employee Director’s termination as a director of the Company for
any reason.

-5-



--------------------------------------------------------------------------------



 



     6.2     STOCK APPRECIATION RIGHTS.
     (a)     Initial SAR Grant. Each Non-Employee Director shall receive, on the
later of the Effective Date of the Plan or the first date he or she becomes a
Non-Employee Director, an award of Stock Appreciation Rights (“SARs”) with
respect to that number of shares of Common Stock having an aggregate Fair Market
Value on the grant date equal to $60,000. For purposes of computing the number
of SARs subject to an Initial SAR Grant, fractional shares shall be rounded up
to the nearest whole share.
     (b)     Annual SAR Grants. On the day following the 2005 annual meeting of
the Company’s stockholders, and on the day following each subsequent annual
meeting of the Company’s stockholders, each Non-Employee Director in service on
that date (other than a director who first became a Non-Employee Director at the
stockholders meeting held on the previous day) will receive an award of SARs
with respect to that number of shares of Common Stock having a Fair Market Value
on the date of grant equal to $60,000. For purposes of computing the number of
SARs subject to an Annual SAR Grant, fractional shares shall be rounded up to
the nearest whole share. In no event will a director receive both an initial
award and an annual award of SARs for the same Plan Year.
     (c)     Terms and Conditions of SARs.
     (i)     Base Value and Benefit. The base value of each SAR granted under
the Plan shall equal the Fair Market Value of a share of Common Stock on the
date of grant of the SAR. Each SAR entitles the grantee, in accordance with and
subject to the restrictions set forth in this Section 6.2, to receive from the
Company upon the exercise of the SAR that number of shares of Common Stock
having a Fair Market Value, as of the date of such exercise, equal to the
excess, if any, of (a) the Fair Market Value of one share of Common Stock on the
date of exercise; over (b) the base value of the SAR. For purposes of computing
the number of Shares that a Non-Employee Director has the right to acquire by
exercise of a SAR, fractional shares shall be disregarded, and the Committee
shall determine whether cash shall be given in lieu of fractional Shares or
whether such fractional Shares shall be eliminated by rounding up or down.
     (ii)     Term, Vesting and Exercise of SARs. The term of the SARs shall be
for a period of five years. The SARs shall be fully vested and exercisable on
the date of grant. Notwithstanding the foregoing, to the extent not previously
exercised, all SARs granted hereunder shall be automatically exercised (and
shall thereupon expire) on earlier of (i) the first anniversary of a
Non-Employee Director’s termination as a director of the Company for any reason,
or (ii) the fifth anniversary of the date of grant of the SAR. The Board may at
its discretion force the early exercise of SARs (which shall thereupon expire)
for any reason. In requiring such mandatory exercise, the Board in its
discretion shall select which SARs shall be exercised.
     (iii)     Restrictions on Transfer and Pledge; Minimum Holding Period. The
SARs may not be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company, nor shall they be subject to any lien, obligation, or
liability of the grantee to any party other than

-6-



--------------------------------------------------------------------------------



 



the Company. The SARs are not assignable or transferable by the grantee other
than by will or the laws of descent and distribution. The SARs may be exercised
during the lifetime of the grantee only by the grantee. The shares of Common
Stock issuable upon exercise of the SARs may not be sold, transferred,
exchanged, assigned, pledged, hypothecated, or otherwise encumbered to or in
favor of any party other than the Company, or subjected to any lien, obligation,
or liability of the grantee to any other party other than the Company, until the
earlier of (i) the fifth anniversary of the date of grant, or (ii) the
Non-Employee Director’s termination as a director of the Company for any reason.
     (iv)     Award Agreements. All awards of SARs under the Plan shall be
evidenced by a written Award Agreement between the Company and the Non-Employee
Director, which shall include such provisions, not inconsistent with the Plan,
as may be specified by the Board.
     (v)     Beneficiaries. A Non-Employee Director may, in the manner
determined by the Board, designate a beneficiary to exercise the rights of the
Non-Employee Director and to receive any distribution with respect to any SAR
upon his or her death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights under the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Non-Employee
Director, except to the extent the Plan and Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the Board.
If no beneficiary has been designated or survives the Non-Employee Director,
payment shall be made to the Non-Employee Director’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Non-Employee
Director at any time provided the change or revocation is filed with the Board.
     (vi)     Source of Shares. The SARs described in this Section 6.2 shall be
deemed to be granted pursuant to the Assurant, Inc. 2004 Long-Term Incentive
Plan (the “LTIP”), and the shares of Common Stock issuable pursuant to the
exercise of such SARs shall be issued pursuant to the LTIP.
     6.3     ADJUSTMENTS. In the event that the Board determines that any
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Board’s sole discretion, affects the Common Stock such that an adjustment is
determined by the Board to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an award or awards hereunder, then the Board
shall, in such manner as it may deem equitable, adjust the number and type of
shares (or other securities or property) which may be granted under the Plan.
Any decision of the Board pursuant to the terms of this Section 6.3 shall be
final, binding and conclusive upon the Non-Employee Directors, the Company and
all other interested parties. Without limiting the foregoing, in the event of a
subdivision of the outstanding Common Stock (stock-split), a declaration of a
dividend payable in shares of Common Stock, or a combination or consolidation of
the outstanding Common Stock into a lesser number of shares, the authorization
limit under

-7-



--------------------------------------------------------------------------------



 



Article 4 shall automatically be adjusted proportionately, any outstanding SARs
shall automatically be adjusted proportionately, and any resulting shares
payable with respect to shares of Common Stock granted under Section 6.1(a) or
(b) of the Plan, or shares issued upon the exercise of SARs granted under
Section 6.2(a) or (b) of this Plan, shall be subject to any remaining minimum
holding period for such shares imposed under Section 6.1(d) or
Section 6.2(c)(iii) hereof.
ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION
     7.1     AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time
and from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, (i) materially increase the number of shares of
Common Stock available under the Plan, (ii) expand the types of awards available
under the Plan, (iii) materially extend the term of the Plan, or (iv) otherwise
constitute a material change requiring shareholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a securities exchange on which the Common Stock is listed or traded, then such
amendment shall be subject to stockholder approval; and provided further, that
the Board may condition any other amendment or modification on the approval of
stockholders of the Company for any reason.
ARTICLE 8
GENERAL PROVISIONS
     8.1     ELECTION TO DEFER PAYMENT. A Participant may elect to defer receipt
of any cash payment under the Plan. Such election shall be made in writing and
delivered to the plan administrator in compliance with, and such deferral shall
be governed solely by the terms of, the Assurant, Inc. Deferred Compensation
Plan.
     8.2     RESTRICTIONS OF LENDERS. The Company’s obligations under the Plan
shall be subject to, and may from time to time be prohibited by, agreements that
may be in effect from time to time among or between the Company or its
affiliates and their respective lenders. In the event that the Company would not
be able to perform any of its agreements or fulfill any of its obligations
hereunder without violating such a loan agreement, the Company shall be excused
from such performance or fulfillment with no liability therefor to the
Non-Employee Directors; provided that if and when such performance or
fulfillment would no longer be such a violation, the Company shall have the
obligation to complete such performance or fulfillment at that time.
     8.3     DURATION OF THE PLAN. The Plan shall remain in effect until the day
immediately following the 2013 annual meeting of Company’s stockholders, unless
terminated earlier by the Board.
     8.4     EXPENSES OF THE PLAN. The expenses of administering the Plan shall
be borne by the Company.

-8-



--------------------------------------------------------------------------------



 



     8.5     GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of Delaware.
     8.6     EFFECTIVE DATE. The Plan was originally adopted by the Board on
October 15, 2003 and was approved by the sole stockholder on October 15, 2003.
The Plan was amended by the Board on December 12, 2003, became effective on
February 4, 2004 (the “Effective Date”), and was further amended and restated on
June 3, 2005.

            ASSURANT, INC.
      /s/ Robert Haertel       By: Robert Haertel      Senior Vice President   
 

-9-